Citation Nr: 0809955	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-31 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's grandchild, B.M.H., may be recognized 
as the veteran's child for Department of Veterans Affairs 
(VA) purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to March 
1959, and from June 1959 to October 1972.  He died in April 
1990.  The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial rendered in November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran died in April 1990 due to adenocarcinoma of 
the lung due to advanced lung cancer.

2.  Service connection for the cause of the veteran's death, 
Dependency and Indemnity Compensation, was granted in a 
January 1997 rating decision based on presumed Agent Orange 
exposure in Vietnam during service.  

3.  In October 2004, the appellant filed a claim to add 
B.M.H., an adult formerly known as B.M.P., to her award as a 
dependent and submitted copies of court documents showing 
that she and the veteran received temporary custody of B.M.H. 
in February 1987 as his grandparents, and that she adopted 
him as an adult in October 2004.  

4.  B.M.H. was born in March 1985, and attained the age of 18 
in March 2003.  

5.  B.M.H. was noted to be a disabled child by the Social 
Security Administration according to a September 2004 
document from that agency.  

6.  The record does not show that B.M.H. is the biological or 
step child of the veteran; he was adopted legally by 
appellant 13 years after the death of the veteran.  


CONCLUSION OF LAW

Entitlement to additional disability compensation benefits 
for B.M.H. as a dependent child, is not warranted.  38 
U.S.C.A. §§ 101(4), 1115(2); 38 C.F.R. § 3.57 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

As discussed in detail below, this case is one in which the 
law is dispositive of the issues.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). Under such circumstances, the VCAA is 
not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Further, VA has no duty to assist the veteran in 
obtaining evidence where, as here, there is no reasonable 
possibility that any further assistance would aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).

Regardless, the November 2004 letter denial from the RO did 
inform the appellant that an award of additional compensation 
for B.M.H. would require that she furnish evidence that the 
veteran had legally adopted the child before the age of 18, 
or evidence that he is a stepchild who acquired that status 
before the age of 18 and is a member of the veteran's 
household, or evidence that he is the legitimate or 
illegitimate child of the veteran, and is unmarried, under 
the age of 18, or under the age of 23 and pursuing a course 
of instruction at an approved educational institution.  The 
claim was fully readjudicated in the August 2005 Statement of 
the Case (Case).  The appellant filed a substantive appeal in 
September 2005.  Additional notice was provided in June 2006.  

The appellant was therefore provided notice of what 
information and evidence was required to establish 
entitlement to the benefits sought.

Dependency Status

A veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115(2) (West 2002 & West 
2005); 38 C.F.R. § 3.4(b)(2) (2007).  When, after 1956, any 
veteran dies from a service-connected or compensable 
disability, VA shall pay dependency and indemnity 
compensation (DIC) to that veteran's surviving spouse, 
children, and parents.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.5.  

The definition of the term "child," as defined for the VA 
purposes of establishing dependency status, means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household at the time of the veteran's death, 
or an illegitimate child.  In addition, the child must also 
be someone who: (1) is under the age of 18 years; or (2) 
before reaching the age of 18 years became permanently 
incapable of self support; or (3) after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The appellant claims B.M.H. as the dependent child of the 
veteran for the purposes of adding him to her award of DIC 
benefits based on service connection for the cause of the 
veteran's death.  She notes that the veteran and she obtained 
temporary custody of B.M.H. (formerly known as B.M.P.) in 
February 1987, prior to his death.  She notes that they 
provided for his support until the veteran's death in April 
1990.  

Court records show that the veteran and appellant, together, 
gained temporary custody of B.M.H., their grandchild, in 
February 1987.  In August 2002, the parental rights of 
B.M.H.'s birth mother were terminated.  Jurisdiction of the 
juvenile court terminated at the end of February 2003.  The 
final judgment of grandparent adoption, in which appellant 
adopted B.M.H., as an adult, was dated in October 2004.  The 
adoptive parent is listed as the appellant only.  

Appellant also notes that B.M.H. had medical problems over 
the years including psoriasis, and that she and the veteran 
had cared for B.M.H. since he was 14 weeks old.  Social 
Security Administration records dated in September 2004 show 
he was considered a disabled child.  

In its November 2004 letter denial, the RO explained that, in 
order to grant dependency status for B.M.H., the appellant 
needed to submit evidence that B.M.H. was the veteran's 
biological child, legally adopted child, or stepchild at the 
time of his death.  

The appellant's actions are admirable and decent.  However, 
she has not contended, nor has she submitted any evidence 
establishing that the veteran had legally adopted B.M.H. 
prior to his death, or that he could otherwise be recognized 
as the veteran's, adopted or step child.  In fact, she has 
affirmatively established that the adoption occurred after 
the veteran's death.  Absent evidence establishing that 
B.M.H. was veteran's biological child, legally adopted child, 
or stepchild at the time of the veteran's death, he simply 
cannot qualify as a dependent child for VA purposes.  The 
appellant is not entitled to additional disability 
compensation for P.R.P. as a dependent.  38 U.S.C.A. §§ 
101(4), 1115(2); 38 C.F.R. § 3.4(b)(2), 3.57.

The law is dispositive of this issue.  As a matter of law, 
there is no entitlement to additional disability compensation 
for P.R.P. as a dependent child, and the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran's grandchild, B.M.H., adopted by the appellant 
after the veteran's death, may not be recognized as the 
veteran's adopted child for Department of Veterans Affairs 
(VA) purposes.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


